[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION
This is a summary process action brought on the basis of non-payment of rent. The defendants admit that they have not paid the rent pursuant to a written lease, but claim that they are excused from payment by section 47a-5 CGS. The facts have been stipulated by the parties as follows:1
The dwelling in question is a two family dwelling constructed in 1990. The owner obtained a certificate of occupancy from the Town of Fairfield on or about August, 1990 which certificate was in existence at all times relevant to this case. At all times relevant, a Town ordinance prohibited the rental or occupation of any dwelling unit until a certificate of rental occupancy had been issued by the Director of Health.2 At no time relevant to this case had the plaintiff obtained such a certificate.
The defendants rely on sec 47a-5 CGS which provides in pertinent part:
    "No rent recoverable for period of unlawful occupation. In any . . . town which requires a certificate of occupancy prior to human habitation of any building located therein, if any building is occupied in whole or in part without such occupancy permit. rent shall not be recoverable by the owner or lessor or the premises for such period of unlawful occupation."
The defendants therefore argue that since the plaintiff did no legal excuse for withholding rent, the plaintiff must prevail. Accordingly, judgment may enter in favor of the PLAINTIFF for immediate possession.
MELVILLE, J. CT Page 4942